Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00353-CR

                    Jose Angel HERNANDEZ-MENDOZA,
                                 Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

              From the 452nd District Court, Mason County, Texas
                           Trial Court No. 164728
                Honorable Robert Rey Hofmann, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 31, 2018.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice